Title: To George Washington from Bryan Fairfax, 30 July 1768
From: Fairfax, Bryan
To: Washington, George



Dear Sir
Towlston July the 30th 1768

Since I wrote to You last I have received a Letter from Dr Savage wherein he says that his Wife acknowledges that she had once in a discontented Mood expressed a Dislike to parting with the Bond, but that she fully convinced me at our last meeting of her earnest desire to relinquish it: At the same time Mrs Savage also wrote to me begging a thousand pardons of You & me for the trouble she had given us, and mentions her Intention of going to Ireland immediately, and desires the Bond may be given up. I am to acknowledge Your favor of the 25th and entirely agree with You in Sentiments—I have thought proper to mention the contents of the two last Letters tho’ I don’t know that it can make any Alteration in our proceedings to obtain the Sum due. I remain Dr sir Your most obedt Servt

Bryan Fairfax

